Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into
as of September 29, 2014, by and between Eldorado Resorts, Inc., a Nevada
corporation (the “Company”), and Thomas Reeg (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Executive enter into this Agreement to set forth
the terms and conditions upon which the Executive agrees to serve as an officer
of the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

Article 1.                                            Definitions.

 

(a)                                 “Base Salary” shall mean the salary provided
for in Article 4 below.

 

(b)                                 “Board” shall mean the Board of Directors of
the Company.

 

(c)                                  “Cause” shall mean the Executive’s:

 

i.                       Willful failure to substantially perform his duties
with the Company or any of its Subsidiaries (other than any such failure
resulting from the Executive’s Disability), after a written demand for
substantial performance is delivered to the Executive that specifically
identifies the manner in which the Company believes that the Executive has not
substantially performed his duties, and the Executive has failed to remedy the
situation within fifteen (15) business days of such written notice from the
Company;

 

ii.                    Gross negligence in the performance of the Executive’s
duties;

 

iii.                 Conviction of, or plea of guilty or nolo contendere to, any
felony or a lesser crime or offense which, in the reasonable opinion of the
Company, could materially adversely affect the business or reputation of the
Company or any of its Subsidiaries or affiliates;

 

iv.                Willful engagement in conduct that is materially injurious to
the Company or any of its Subsidiaries or affiliates, monetarily or otherwise;

 

v.                   Willful violation of any provision of the Company’s Code of
Business Ethics, as amended from time to time;

 

vi.                Violation of any of the covenants contained in Articles 11
through 13 of this Agreement, as applicable;

 

vii.             Engaging in any act of dishonesty resulting in, or intended to
result in, personal gain at the expense of the Company or any of its
Subsidiaries or affiliates;

 

viii.          Determination by any state gaming regulatory agency that the
Executive is not suitable to hold his position or otherwise to participate in a
gaming enterprise in the state in question;

 

1

--------------------------------------------------------------------------------


 

ix.                Engaging in any act that is intended to harm, or may be
reasonably expected to harm, the reputation, business prospects, or operations
of the Company or any of its Subsidiaries or affiliates; or

 

x.                   Any other action or inaction by the Executive that
constitutes a material breach by the Executive of the terms and conditions of
this Agreement.

 

For purposes of this Section 1(c), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) formal advice
of counsel for the Company, shall be conclusively presumed to be done or omitted
to be done by the Executive in good faith and in the best interests of the
Company.

 

For purposes of this Agreement, there shall be no termination for Cause pursuant
to Subsections 1(c)(ii) through (x) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Executive stating the basis for the termination. Upon receipt of such
notice, the Executive shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim. If, in the Board’s opinion, cure has
not been accomplished by the Executive at the conclusion of such thirty (30) day
period, the Executive will be given a reasonable opportunity to be heard before
termination.

 

(d)                                 “Change in Control” means the occurrence of
any of the following events:

 

i.                  the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of members of the Board (the “Voting Power”) at such
time; provided that the following acquisitions shall not constitute a Change in
Control: (A) any such acquisition directly from the Company; (B) any such
acquisition by the Company; (C) any such acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries; or (D) any such acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) below; or

 

ii.               individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason (other than death or
disability) to constitute at least a majority of the Board; provided, that any
individual becoming a director subsequent to the Effective Date, whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of the directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without objection to such nomination) shall be
considered as though such individual was a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

iii.            consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-

 

2

--------------------------------------------------------------------------------


 

outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership immediately prior to such
Business Combination of the securities representing the Voting Power, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or

 

iv.           approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any deferral of compensation that is subject to
Section 409A of the Code, then, to the extent required to avoid the imposition
of additional taxes under Section 409A of the Code, the transaction or event
described in paragraph (i), (ii), (iii) or (iv) above, with respect to such
deferral of compensation, shall only constitute a Change in Control for purposes
of the payment timing of such deferral of compensation if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5).

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Compensation Committee” shall mean the
Compensation Committee of the Board or any other committee appointed by the
Board to perform the functions of the Compensation Committee.

 

(g)                                  “Date of Termination” shall mean the date
on which the Executive incurs a “separation from service” within the meaning of
Section 409A of the Code.

 

(h)                                 “Disability” (i) shall mean the Executive’s
permanent and total disability as defined by the long-term disability plan in
effect for senior executives of the Company or (ii) in the event there is no
such plan in effect, shall mean that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

 

(i)                                     “Effective Date” shall be September 29,
2014.

 

(j)                                    “Good Reason” shall mean the occurrence
of any one or more of the following without the Executive’s express written
consent:

 

i.                       The Company changes the Executive’s title or material
job duties such that it results in material diminution in Executive’s authority,
duties, or responsibilities; or

 

ii.                    The Company materially reduces the amount of the
Executive’s then current Base Salary or the target opportunity for his annual
incentive award; or

 

3

--------------------------------------------------------------------------------


 

iii.                 The Company requires the Executive to be permanently based
at a location in excess of fifty (50) miles from the location of the Executive’s
principal job location as of the Effective Date in Woodlands, Texas; or

 

iv.                The failure of the Company to obtain in writing the
obligation to perform or be bound by the terms of this Agreement by any
successor to the Company or a purchaser of all or substantially all of the
assets of the Company; or

 

v.                   The Company provides the Executive with a notice of
non-renewal in accordance with the terms of Article 2 of this Agreement; or

 

vi.                Any other action or inaction by the Company that constitutes
a material breach by the Company of the terms and conditions of this Agreement.

 

The Executive is not entitled to assert that his termination is for Good Reason
unless the Executive gives the Company written notice of the event or events
that are the basis for such claim within thirty (30) days after the initial
occurrence event or events, describing such claim in reasonably sufficient
detail to allow the Company to address the event or events and providing a
period of not less than thirty (30) days after the delivery of such notice to
the Company to cure the alleged condition.

 

(k)                                 “Person” shall mean any individual,
corporation, partnership, association, limited liability company, joint-stock
company, trust, unincorporated organization, government or political
subdivision.

 

(l)                                     “Pro Rata” shall equal the product of
(A) and (B), where (A) is the applicable incentive amount and (B) is a fraction,
the numerator of which is the number of calendar months that the Executive was
employed by the Company during the applicable performance period or cycle and
the denominator of which is the number of calendar months in the applicable
performance period or cycle. Solely for determining the Pro Rata amount, any
partial calendar month shall be treated as a full month.

 

(m)                             “Protected Information” shall mean trade
secrets, confidential and proprietary business information of the Company and
its Subsidiaries and affiliates, and any other information of the Company or any
of its Subsidiaries or affiliates, including, but not limited to, customer lists
(including, without limitation, potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, internal policies, and products and services that may be developed from
time to time by the Company or any of its Subsidiaries or affiliates or any of
their respective agents or employees, including but not limited to the
Executive; provided, however, that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
the Company or lawfully obtained from third parties who are not bound by a
confidentiality agreement with the Company or any of its Subsidiaries or
affiliates, is not Protected Information.

 

(n)                                 “Shares” shall mean the Common Shares of the
Company.

 

(o)                                 “Subsidiary” means a corporation, company or
other entity (i) more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions for such other entity is, now
or hereafter owned or controlled, directly or indirectly, by the Company, but
such corporation, company or other entity shall be deemed to be a Subsidiary
only so long as such ownership or control exists.

 

(p)                                 “Term of Employment” shall mean the period
specified in Article 2 below (including any extension as provided therein).

 

4

--------------------------------------------------------------------------------


 

Article 2.                                            Term of Employment.

 

The Term of Employment shall begin on the Effective Date, and shall extend until
the third anniversary of the Effective Date (the “Initial Term”), with automatic
one (1) year renewals (each a “Renewal Term”) upon the expiration of the Initial
Term or the current Renewal Term, as applicable, unless either Party notifies
the other at least three (3) months before the scheduled expiration date that
this Agreement is not to renew. Notwithstanding the foregoing, the Term of
Employment may be earlier terminated by either Party in accordance with the
provisions of Article 10.

 

Article 3.                                            Position, Duties, and
Responsibilities.

 

(a)                                 Commencing on the Effective Date and
continuing for the remainder of the Term of Employment, the Executive shall
serve as President of the Company, and shall perform such duties consistent with
his position as may be assigned to him from time to time by the Chief Executive
Officer of the Company (the “CEO”) or the Board. The Executive shall also be
nominated for election as a member of the Board, operative as of the Effective
Date.  During the term of this Agreement, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company and shall use his best efforts, skills and abilities to promote
its interests.

 

(b)                                 Nothing herein shall preclude the Executive
from (i) serving on the boards of directors of a reasonable number of other
corporations with the concurrence of the Board, (ii) serving on the boards of a
reasonable number of trade associations and/or charitable organizations,
(iii) engaging in charitable activities and community affairs, and (iv) managing
his personal investments and affairs, provided that such activities set forth in
this Section 3(b) do not conflict or interfere with the effective discharge of
his duties and responsibilities under Section 3(a).

 

Article 4.                                            Base Salary.

 

The Executive shall be paid an annualized Base Salary, payable in accordance
with the regular payroll practices of the Company, of not less than five hundred
fify thousand dollars ($550,000). The Base Salary shall be reviewed annually for
increase in the discretion of the Compensation Committee.

 

Article 5.                                            Annual Incentive Award.

 

During the Term of Employment, the Executive shall be eligible for an annual
incentive award with payout opportunities that are commensurate with his
position and duties, as determined by the Compensation Committee in its
discretion. Commencing with the Effective Date of the initial Term of
Employment, the Executive’s target annual incentive award opportunity will be
equal to fifty percent (50%) of the Executive’s Base Salary. The Executive’s
annual incentive award opportunities shall be based on Company and individual
performance goals determined, and subject to change, by the Compensation
Committee in its discretion. The Executive shall be paid his annual incentive
award no later than other senior executives of the Company are paid their annual
incentive award.

 

Article 6.                                            Long-Term Incentive
Awards.

 

The Executive shall be eligible to participate in the Company’s long-term
incentive plan on terms commensurate with his position and duties, as determined
by the Compensation Committee in its discretion. Program design, including but
not limited to performance measures and weighting shall be determined by the
Compensation Committee in its discretion. Commencing with the Effective Date of
the initial Term of Employment, the Compensation Committee will consider setting
the Executive’s target annual long-term incentive award opportunity equal to
sixty percent (60%) of the Executive’s Base Salary.

 

Article 7.                                            Employee Benefit Programs.

 

During the Term of Employment, the Executive shall be entitled to participate in
any employee benefit plans and programs made available to the Company’s
senior-level executives generally, subject to Section 10(f) below, as such plans
or programs may be in effect from time to time, including, without limitation,
401(k) savings and other plans or programs, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection, travel accident insurance, and any retirement
plans or programs and any other employee welfare benefit plans or programs

 

5

--------------------------------------------------------------------------------


 

that may be sponsored by the Company in the future from time to time, including
but not limited to any plans that supplement the above-listed types of plans or
programs, whether funded or unfunded. Notwithstanding the foregoing, the Company
may terminate or alter any particular benefit plan or program at any time in its
discretion. The Executive shall be entitled to three weeks of paid vacation
during each year of employment, which shall be subject to the Company’s vacation
policy for senior executives.

 

Article 8.                                            Reimbursement of Business
and Other Expenses.

 

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all reasonable business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policy.

 

Article 9.                                            Perquisites.

 

The Executive shall receive the following Company executive perquisites:

 

(a)                                 The Company shall reimburse the Executive
for reasonable financial planning, estate planning and tax preparation fees up
to an annual maximum of $6,750.

 

(b)                                 The Executive shall be entitled to the
annual Executive Physical Program at the Company’s expense up to an annual
maximum of $3,000.

 

All reimbursements under Article 8, Article 9, Article 14, or otherwise under
this Agreement, shall be for expenses incurred by the Executive during the Term
of Employment. In all events such reimbursement will be made no later than the
end of the year following the year in which the expense was incurred. Each
provision of reimbursements shall be considered a separate payment and not one
of a series of payments for purposes of Section 409A of the Code. In addition,
no reimbursement or in-kind benefit shall be subject to liquidation or exchange
for another benefit and the amount available for reimbursement, or in-kind
benefits provided, during one calendar year in no event will affect the amount
of expenses required to be reimbursed or in-kind benefits required to be
provided by the Company in any other calendar year.

 

Article 10.                                     Termination of Employment.

 

(a)                                 Termination Due to Death. In the event that
the Executive’s employment is terminated due to his death, his estate or his
beneficiaries, as the case may be, shall be entitled to the following benefits:

 

i.                  A lump-sum amount, paid within sixty (60) days following the
Date of Termination, equal to the Executive’s unpaid Base Salary through and
including the Date of Termination, as well as accrued, unused vacation and
unreimbursed business expenses as of the Date of Termination, consistent with
the regular payroll practices of the Company; and

 

ii.               A lump-sum amount, paid sixty (60) days following the Date of
Termination, of the annual incentive at target for the calendar year that
includes the Date of Termination; provided however, that such amount shall be
adjusted on a Pro Rata basis.

 

(b)                                 Termination Due to Disability. In the event
that the Executive’s employment is terminated due to his Disability, and
conditioned upon, no later than fifty-nine (59) days after the Date of
Termination, the Executive’s (or Executive’s legal representative) execution of
an effective general release of claims against the Company and its Subsidiaries
and affiliates, in a form customarily used by the Company for its executives
generally (a “Release”) (with all periods for revocation therein having
expired), as well as the Executive’s acknowledgement of, and the Executive’s
compliance with, the Executive’s obligations under the restrictive covenants set
forth in Articles 11 through 13, he shall be entitled to the following benefits:

 

6

--------------------------------------------------------------------------------


 

i.                  A lump-sum amount, paid within sixty (60) days following the
Date of Termination, equal to the Executive’s unpaid Base Salary through and
including the Date of Termination, as well as for any accrued, unused vacation
and unreimbursed business expenses as of the Date of Termination, consistent
with the regular payroll practices of the Company;

 

ii.               A lump-sum amount, paid sixty (60) days following the Date of
Termination, of the annual incentive at target for the calendar year that
includes the Date of Termination; provided however, that such amount shall be
adjusted on a Pro Rata basis; and

 

iii.            A lump-sum amount, paid sixty (60) days following the Date of
Termination, equal to the total premiums the Executive would be required to pay
for twelve (12) months of COBRA continuation coverage under the Company’s health
benefit plans (i.e., medical, dental, and vision coverage), determined using the
COBRA premium rate in effect for the level of coverage that the Executive had in
place immediately prior to the Executive’s Date of Termination (the “COBRA
Payment”). The Executive shall not be required to purchase COBRA continuation
coverage in order to receive the COBRA Payment, nor shall the Executive be
required to apply the COBRA Payment towards any payment of applicable premiums
for COBRA continuation coverage.

 

In no event shall a termination of the Executive’s employment due to Disability
occur until the Party terminating the Executive’s employment gives written
notice to the other Party in accordance with Article 24 below.

 

(c)                                  Termination by the Company for Cause. In
the event the Company terminates the Executive’s employment for Cause, he shall
be entitled to a lump-sum amount, paid within sixty (60) days following the Date
of Termination, equal to the Executive’s unpaid Base Salary through and
including the Date of Termination, as well as accrued, unused vacation and
unreimbursed business expenses as of the Date of Termination, consistent with
the regular payroll practices of the Company.

 

(d)                                 Termination by Company without Cause or
Termination by the Executive for Good Reason. In the event the Executive’s
employment is terminated by the Company without Cause (i.e., on a basis other
than specified in Subsections 10(a), 10(b), 10(c), or 10(e)), or in the event
the Executive’s employment is terminated by the Executive for Good Reason, in
either case, at any time other than during the two-year period following a
Change in Control, and conditioned upon, no later than fifty-nine (59) days
after the Date of Termination, the Executive’s execution of an effective Release
(with all periods for revocation therein having expired), as well as the
Executive’s acknowledgement of, and the Executive’s compliance with, the
Executive’s obligations under the restrictive covenants set forth in Articles 11
through 13, the Executive shall be entitled to the following benefits:

 

i.                  A lump-sum amount, paid within sixty (60) days following the
Date of Termination, equal to the Executive’s unpaid Base Salary through and
including the Date of Termination, as well as accrued vacation pay and
unreimbursed business expenses;

 

ii.               A lump-sum amount, paid sixty (60) days following the Date of
Termination, equal to one (1.0) times (A) the Executive’s Base Salary, and
(B) the Executive’s annual incentive award at target for the calendar year that
includes the Date of Termination;

 

iii.            A lump-sum amount, if any, equal to the actual annual incentive
that would have been payable to the Executive for the calendar year that
includes the Date of Termination based on actual performance against applicable
goals if the Executive had remained employed through the end of such calendar

 

7

--------------------------------------------------------------------------------


 

year; provided however, that such amount shall be adjusted on a Pro Rata basis;

 

iv.           A lump-sum amount, paid sixty (60) days following the Date of
Termination, equal to the COBRA Payment. The Executive shall not be required to
purchase COBRA continuation coverage in order to receive the COBRA Payment, nor
shall the Executive be required to apply the COBRA Payment towards any payment
of applicable premiums for COBRA continuation coverage; and

 

v.              The Company will assist the Executive in finding other
employment opportunities by providing to him, at the Company’s limited expense,
reasonable professional outplacement services through the provider of the
Company’s choice. Such outplacement services shall terminate when the Executive
finds other employment. However, in no event shall such outplacement services
continue for more than twelve (12) months following the Date of Termination or
exceed more than $10,000 in the aggregate.

 

(e)                              Voluntary Termination. A termination of
employment by the Executive on his own initiative, other than a termination due
to Disability or a termination for Good Reason, shall have the same consequences
as provided in Section 10(c) for a termination for Cause. A voluntary
termination under this Section 10(e) shall be effective on the date specified in
the Executive’s written notice, unless such voluntary termination is earlier
accepted by the Company, such early acceptance still to be treated as a
voluntary termination by the Executive.

 

(f)                               No Mitigation; No Offset. In the event of any
termination of employment under this Article 10 or under Article 14, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that he may
obtain.

 

(g)                                  Nature of Payments. Any amounts due under
this Article 10 or under Article 14 are in the nature of severance payments
considered to be reasonable by the Company and are not in the nature of a
penalty.

 

(h)                                 Timing of Payments. Notwithstanding any
provision in this Agreement to the contrary, if the Executive is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i) and
using the identification methodology selected by the Company from time to time)
on the Date of Termination, to the extent payments or benefits made hereunder
(as well as any other payment or benefit that the Executive is entitled to
receive upon his separation from service) constitute deferred compensation
(after taking account any applicable exceptions under Section 409A of the Code),
and to the extent required by Section 409A of the Code, payments or benefits
payable upon separation from service which otherwise would be payable during the
six (6) month period immediately following the Date of Termination will instead
be paid or made available on the earlier of (i) the first day following the six
(6) month anniversary of the Executive’s Date of Termination and (ii) the
Executive’s death.

 

(i)                                     Accrued Rights. For the avoidance of
doubt, notwithstanding anything herein to the contrary, none of the payments
specified in Sections 10(b)(i), 10(d)(i), or 14(b)(i) shall be subject to the
requirement that the Executive execute a Release.

 

Article 11.                                     Noncompetition.

 

(a)                                 The Executive agrees that, during the
Executive’s employment with the Company and for a period of twelve (12) months
following the termination of such employment, whether termination is by the
Executive or the Company, and regardless of the reasons therefor, the Executive
shall not serve as an employee, agent, partner, shareholder, owner, investor,
director, consultant, or other service provider for, or in any other capacity
participate, engage, prepare to engage, or have any financial or other interest
(whether directly or indirectly, and whether alone or together or in concert
with any other Person(s)), in the business of or any activity relating to
competitive gaming (including, without limitation, casino operation and

 

8

--------------------------------------------------------------------------------


 

horseracing) (any such business or activity, a “Competitive Business”), in any
case, within one hundred (100) miles of any location where the Company or any of
its Subsidiaries or affiliates is engaged in, undertaking or proposing to engage
in or undertake any Competitive Business, in each case at the time of the
Executive’s applicable action or activity (or, if earlier, at the time of the
termination of the Executive’s employment with the Company and its
Subsidiaries); provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to five percent (5%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Exchange Act.

 

(b)                                 The Executive further acknowledges and
agrees that, in the event of the termination of his employment with the Company,
the Executive’s experience and capabilities are such that the Executive can
obtain employment in business activities which do not compete with the Company,
and that the enforcement of this Agreement by way of injunction shall not
prevent the Executive from earning a reasonable livelihood. The Executive
further acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s legitimate business interests and
are reasonable in scope and duration.

 

Article 12.                                     Nonsolicitation of Employees.

 

The Executive agrees that during his employment with the Company and for a
period of twelve (12) months following the termination of such employment,
whether termination is by the Executive or by the Company, regardless of the
reasons therefor, the Executive will not directly or indirectly, (a) employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee or consultant of
the Company or any of its Subsidiaries or affiliates; or (b) solicit suppliers
or customers of the Company or any of its Subsidiaries or affiliates or induce
any such person to terminate his, her, or its relationship with the Company or
any of its Subsidiaries or affiliates. In the event that the scopes of the
restrictions in Article 11 or 12 are found overly broad, Executive agrees that a
court should reform the restrictions by limiting them to the maximum reasonable
scope.

 

Article 13.                                     Confidentiality.

 

The Company has advised the Executive and the Executive acknowledges that it is
the policy of the Company to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost and effort to the Company. The Executive shall not at any time,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Executive’s employment), nor use in any
manner, either during the Executive’s employment or after termination for any
reason, any Protected Information, or cause any such Protected Information to
enter the public domain.

 

Article 14.                                     Effect of a Change in Control.

 

The Executive’s entitlements relating to a Change in Control of the Company
shall be determined in accordance with this Article 14 and there shall be no
duplication of the benefits provided in this Article 14.

 

(a)                                 Extension of Agreement. Subject to
Article 16 below, upon a Change in Control, the Term of Employment shall be
extended to the second anniversary of such Change in Control, with automatic one
(1) year renewals thereafter unless either Party notifies the other at least six
(6) months before the scheduled expiration date that this Agreement is not to
renew. Notwithstanding the foregoing, the Term of Employment may be earlier
terminated by either Party in accordance with the provisions of Article 10,
except as modified by this Article 14.

 

(b)                                 Obligations of the Company upon Certain
Terminations Following a Change in Control. If, during the two (2) year period
following a Change in Control, the Executive’s employment is terminated by the
Company without Cause (i.e., on a basis other than specified in Subsections
10(a), 10(b), 10(c), or 10(e)), or the Executive’s employment is terminated by
the Executive for Good Reason, and conditioned upon, no later than fifty-nine
(59) days after the Date of Termination, the Executive’s execution of an
effective Release (with all periods for revocation therein having expired), as
well as the Executive’s

 

9

--------------------------------------------------------------------------------


 

acknowledgement of, and the Executive’s compliance with, the Executive’s
obligations under the restrictive covenants set forth in Articles 11 through 13,
the Executive shall be entitled to the following benefits:

 

i.                  A lump-sum amount, paid within sixty (60) days following the
Date of Termination, equal to the Executive’s unpaid Base Salary through and
including the Date of Termination, as well as accrued vacation pay and
unreimbursed business expenses;

 

ii.               A lump-sum amount, paid sixty (60) days following the Date of
Termination, equal to one and a half (1.5) times the sum of: (A) the Executive’s
Base Salary in effect at the Date of Termination or, if higher, at the date of
the Change in Control, and (B) the Executive’s annual incentive award at target
for the calendar year that includes the Date of Termination or, if higher, the
calendar year that includes the Change in Control;

 

iii.            A lump-sum amount, paid sixty (60) days following the Date of
Termination, of the annual incentive award at target for the calendar year that
includes the Date of Termination or, if higher, the calendar year that includes
the Change in Control; provided however, that such amount shall be adjusted on a
Pro Rata basis;

 

iv.           A lump-sum amount, paid sixty (60) days following the Date of
Termination, equal to the total premiums the Executive would be required to pay
for eighteen (18) months of COBRA continuation coverage under the Company’s
health benefit plans (i.e., medical, dental and vision coverage), determined
using the COBRA premium rate in effect for the level of coverage that the
Executive had in place immediately prior to the Executive’s Date of Termination
(the “CIC COBRA Payment”). The Executive shall not be required to purchase COBRA
continuation coverage in order to receive the CIC COBRA Payment, nor shall the
Executive be required to apply the CIC COBRA Payment towards any payment of
applicable premiums for COBRA continuation coverage; and

 

v.              The Company will assist the Executive in finding other
employment opportunities by providing to him, at the Company’s limited expense,
reasonable professional outplacement services through the provider of the
Company’s choice. Such outplacement services shall terminate when the Executive
finds other employment. However, in no event shall such outplacement services
continue for more than eighteen (18) months following the Date of Termination or
exceed more than $15,000 in the aggregate.

 

(c)                                  Indemnification of Legal Fees. Effective
only upon a Change in Control, it is the intent of the Company that the
Executive not be required to incur the expenses associated with the enforcement
of his rights following such a Change in Control under this Agreement by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder following a Change in Control. Accordingly, following a Change in
Control, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement which arose upon or
following a Change in Control or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, or any Subsidiary,
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Following a Change in Control, the Company shall pay or cause to be paid and
shall be solely responsible for any and all

 

10

--------------------------------------------------------------------------------


 

reasonable attorneys’ and related fees and expenses incurred by the Executive as
a result of the Company’s failure to perform this Agreement or any provision
hereof or as a result of the Company or any person contesting the validity or
enforceability of this Agreement or any provision hereof as aforesaid, provided
any such reimbursement of attorneys’ and related fees and expenses shall be made
not later than December 31 of the year following the year in which the Executive
incurred the expense. Each reimbursement under this paragraph (c) shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code. In addition, no reimbursement or in-kind benefit
shall be subject to liquidation or exchange for another benefit and the amount
available for reimbursement, or in-kind benefits provided, during one calendar
year in no event will affect the amount of expenses required to be reimbursed or
in-kind benefits required to be provided by the Company in any other calendar
year.

 

Article 15.                                     Resolution of Disputes.

 

Any disputes arising under or in connection with this Agreement shall be
resolved by third party mediation of the dispute and, failing that, by binding
arbitration, to be held in Reno, Nevada, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The Company will pay the direct costs and expenses of such arbitration.
The Company will also reimburse the Executive for reasonable fees and expenses,
including reasonable attorney’s fees, incurred by the Executive in connection
with such arbitration, such reimbursement to be made monthly as such fees and
expenses are incurred. In the event Executive does not prevail at arbitration,
however, Executive will re-pay to the Company any and all expenses and fees
previously reimbursed by the Company under this Article 15.

 

Notwithstanding the provisions of this Article 15, the Parties agree that in the
event of any dispute between the Executive and the Company as to any of the
Executive’s obligations under Articles 11, 12, or 13, then the arbitration
requirements of this Article 15 shall not apply, and that instead, the Parties
must seek relief as to that dispute in a court of general jurisdiction in the
State of Nevada to be docketed, if available, on the commercial docket of that
court. The Parties hereby consent to the exclusive specific and general
jurisdiction of such court. The Executive hereby agrees that, by virtue of his
work for the Company, he has purposely availed himself of the benefits and
protections of the laws of the State of Nevada. In addition, in connection with
any such court action, the Executive acknowledges and agrees that the remedy at
law available to the Company for breach by the Executive of any of his
obligations under Articles 11, 12, or 13 of this Agreement would be inadequate
and that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, the Executive acknowledges,
consents and agrees that, in addition to any other rights or remedies which the
Company may have at law, in equity or under this Agreement, upon adequate proof
of the Executive’s violation of any provision of Articles 11, 12, or 13 of this
Agreement, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage. For purposes of clarity, each Party
shall bear his or its own costs and expenses in connection with any such
litigation, unless such costs and expenses are awarded to a Party by the court
in such litigation.

 

Article 16.                                     Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company, whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but shall not otherwise be assignable, transferable
or delegable by the Company.

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his rights to compensation and benefits, which may
be transferred only by will or operation of law. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators,

 

11

--------------------------------------------------------------------------------


 

successors, heirs, distributees and/or legatees. This Agreement is personal in
nature and neither of the parties hereto shall, without the consent of the
other, assign, transfer or delegate this Agreement or any rights or obligations
hereunder except as expressly provided in Article 16 hereof. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder shall not be assignable, transferable or delegable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by his
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Article 16, the Company shall
have no liability to pay any amount so attempted to be assigned, transferred or
delegated.

 

Article 17.                                     Entire Agreement.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

Article 18.                                     Amendment or Waiver.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

 

Article 19.                                     Withholding.

 

The Company may withhold from any amounts payable under this Agreement all
federal, state, city, or other taxes as shall be required pursuant to any law or
government regulation or ruling.

 

Article 20.                                     Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

Article 21.                                     Survivorship.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder shall survive any termination of the
Executive’s employment. Except as otherwise expressly provided by this
Agreement, this Agreement itself (as distinguished from the Executive’s
employment) may not be terminated by either Party without the written consent of
the other Party. Upon the expiration of the term of this Agreement, the
respective rights and obligations of the Parties shall survive such expiration
to the extent necessary to carry out the intentions of the Parties an embodied
in the rights (such as vested rights) and obligations of the Parties under this
Agreement.

 

Article 22.                                     References.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

Article 23.                                     Governing Law.

 

This Agreement shall be governed in accordance with the laws of Nevada without
reference to principles of conflict of laws.

 

12

--------------------------------------------------------------------------------


 

Article 24.                                     Notices.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

If to the Company:

Eldorado Resorts, Inc.

100 West Liberty Street, 11th Floor

Reno, Nevada 89501

 

Attention: General Counsel

 

If to the Executive:

 

At the last residential address known by the Company

 

Article 25.                                     Headings.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

Article 26.                                     Counterparts.

 

This Agreement may be executed in two or more counterparts.

 

Article 27.                                     Code Section 409A Compliance.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code so as not to result in the assessment of
the additional twenty percent (20%) tax under Section 409A of the Code. This
Agreement will be administered in a manner consistent with this intent.
References to Section 409A of the Code will include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service. Each
payment or benefit to be made or provided to the Executive under the provisions
of this Agreement will be considered to be a separate payment and not one of a
series of payments for purposes of Section 409A of the Code.  Notwithstanding
anything in this Agreement to the contrary, no particular tax result for the
Executive is guaranteed, and in no event shall the Company be liable for any
taxes, interest or penalties that the Executive may incur under or in connection
with Section 409A of the Code or otherwise.

 

Article 28.                                     Code Section 280G Policy.

 

Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution of any type to the
Executive, pursuant to this Agreement or otherwise by the Company or any of its
Subsidiaries, is or will be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax, such
payments shall be reduced (but not below zero) if and to the extent that such
reduction would result in the Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the excise tax), than if the Executive received all of the
payments. The Company shall reduce or eliminate the payments, by first reducing
or eliminating the portion of the payments which are payable in cash and then by
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination. All determinations concerning the application of this
Article 28 shall be made by a nationally recognized firm of independent
accountants or any nationally recognized financial planning and benefits
consulting company, selected by the Company and reasonably satisfactory to the
Executive, whose determination shall be conclusive and binding on all parties.
The fees and expenses of such accountants shall be borne by the Company. The
Company shall hold in confidence and not disclose, without the Executive’s prior
written consent, any information with regard to the Executive’s tax position
which the Company obtains pursuant to this provision.

 

13

--------------------------------------------------------------------------------


 

Article 29.                                     Resignations.

 

Following the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including, without limitation, as trustee) and
all other offices and positions the Executive holds with the Company or its
Subsidiaries; provided, however, that if the Executive refuses to tender the
Executive’s resignation after the Board has made such request, then the Board
will be empowered to tender the Executive’s resignation from such offices and
positions.

 

Article 30.                                     Clawback Provisions.

 

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to the Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company or its Subsidiaries, which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or its Subsidiaries pursuant to any such law, government
regulation or stock exchange listing requirement).

 

(Signature Page to Follow)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 29th day of
September, 2014.

 

 

Executive

 

 

 

 

 

/s/ Thomas Reeg

 

Thomas Reeg

 

 

 

 

 

Eldorado Resorts, Inc.

 

 

 

 

 

By:

/s/ Gary Carano

 

Name:

Gary Carano

 

Title:

CEO

 

--------------------------------------------------------------------------------